Case 1:19-cv-03011-RBJ Document 1 Filed 10/22/19 USDC Colorado Page 1 of 15




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.                                     )
                                                     )
CRAIG COMMUNAL,                                      )
     a Colorado resident,                            )
                                                     )
Plaintiff,                                           )
                                                     )
v.                                                   )
                                                     )
CITY OF WESTMINSTER,                                 )
      a Colorado home rule municipality,
                                          )
Defendant.                                )
______________________________________________________________________________

                       COMPLAINT AND JURY DEMAND
______________________________________________________________________________

        Plaintiff, Craig Communal (“Mr. Communal”), through counsel, states the following as his

Complaint and Jury Demand (“Complaint”) against the City of Westminster, Colorado

(“Westminster”).

                                SUMMARY OF THE ACTION

         This is a disability discrimination lawsuit, brought under the Americans with Disabilities

Act, 42 U.S.C.A. §§12101 et seq. (“ADA”). From March 22, 2004 to September 19, 2018, Mr.

Communal worked as a police officer for the Westminster Police Department (“Police

Department”). In that capacity, he was the most decorated officer in the Police Department,

receiving more medals than any other active police officer in the Department.

        In January 2010, Mr. Communal was diagnosed with leukemia. Although Mr. Communal

had never suffered any significant discipline, a few days after he disclosed his diagnosis, Mr.

Communal was severely disciplined, initially for supposedly failing to respond to calls on his


                                                1
Case 1:19-cv-03011-RBJ Document 1 Filed 10/22/19 USDC Colorado Page 2 of 15




radio, and then (after an alleged investigation of Mr. Communal’s traffic patterns over a three

month period, when he was experiencing the worst of the leukemia symptoms), for spending a too

much time while on duty near his home and his mother’s home. Mr. Communal quickly understood

the lesson being communicated to him: Do not claim to be impaired or disabled, because a

disability or impairment would not be tolerated. Mr. Communal also understood a second lesson:

working hard and following the rules were no protection, because the Police Department would

go to great lengths to punish those they wanted to punish.

       Unfortunately for Mr. Communal, a police officer sometimes stands in harm’s way. Mr.

Communal suffered substantial on-duty injuries in 2016 and 2017; and although Westminster

conducted surveillance on Mr. Communal after each injury, it failed to find any deception by him.

       Westminster, however, was undeterred in its efforts to rid itself of Mr. Communal. At the

behest of the Deputy Chief, and working with the police department of Platteville, Colorado, the

two departments cobbled together a list of contacts Mr. Communal, or his family, had with various

police departments, including at least one police department outside of Colorado; and used them

as a basis for terminating his employment. But even a cursory review of those allegations shows

that they provide no basis for terminating Mr. Communal’s employment. Rather, the reason for

termination was the disability Mr. Communal had because of leukemia, and the injuries he

received in the line of duty, causing additional disabilities.

                                             PARTIES

       1.      Mr. Communal is a Colorado resident who resides in Weld County, Colorado. Mr.

Communal worked full-time as a Police Officer for the Westminster Police Department as a full-

time employee from March 2004 to September 24, 2018.



                                                  2
Case 1:19-cv-03011-RBJ Document 1 Filed 10/22/19 USDC Colorado Page 3 of 15




        2.      Westminster is a Colorado municipality and home rule city, located in Adams and

Jefferson Counties.

                                  JURISDICTION AND VENUE

        3.      The Court has subject matter jurisdiction over this action under 28 U.S.C. § 1331

because it arises under the laws of the United States. See ADA, 42 U.S.C.A. §§12101 et seq.

        4.      This action is timely because Mr. Communal was discharged by Westminster on

September 19, 2018, and Mr. Communal submitted the EEOC Intake Questionnaire to the EEOC

on July 3, 2019. July 3, 2019 is less than 300 calendar days after his discriminatory discharge on

September 19, 2018.

        5.      This action is also timely because the EEOC issued its Notice of Right to Sue letter

to Mr. Communal on July 24, 2019, and this action has been filed within ninety days of that date.

        6.      Venue in ADA cases is determined either by 42 U.S.C. § 2000e–5(f), or by 28

U.S.C.A. § 1391, and venue is proper in this judicial district under either provision. See Chubb v.

Union Pac. RR. Co., 908 F. Supp. 853, 854 (D. Colo. 1995) (discussing split in authority, but

holding that § 2000e–5(f) was the governing provision); Borchik v. Corelogic, 2017 WL 4407926,

at *3 (D. Colo. Apr. 24, 2017) (§ 2000e–5(f) is governing provision).

                                      FACTUAL ALLEGATIONS

        7.      Mr. Communal incorporates by reference paragraphs 1 through 6, as if fully set

forth in these factual allegations.

        8.      Mr. Communal has worked full-time as a police officer for his entire working life.

In March 2004, he began working as a police officer for the Westminster Police Department.

Between 2004 and 2010, he was the most decorated officer in the Department. Mr. Communal had



                                                 3
Case 1:19-cv-03011-RBJ Document 1 Filed 10/22/19 USDC Colorado Page 4 of 15




been awarded more medals than any other active police officer working in the Department,

including three .Distinguished Medals, two Meritorious Medals, and a Life Saving Medal from

Taser International.

       9.      This abruptly changed in 2010. In January 2010, Mr. Communal was diagnosed

with chronic myeloid leukemia (“CML”), an uncommon form of blood-cell cancer that begins in

the bone marrow. At the time, Mr. Communal worked as a traffic police officer.

       10.     The CML may have been caused by a raid on a methamphetamine lab while Mr.

Communal was working for the Eagle County Sheriff’s Department. Both Mr. Communal and

another sheriff deputy who participated in the raid were diagnosed with CML some years later.

The other deputy died from the illness.

       11.     CML has three phases, based mainly on the number of immature white blood cells,

called “blasts,” found in the blood or bone marrow. An average person has a white blood cell count

ranging between 4,000 and 10,000. At the time of diagnosis, Mr. Communal’s white blood cell

count was 198,000.

       12.     The three phases of CMI are: the chronic phase; the accelerated phase, and the blast

phase. At the time he was diagnosed, Mr. Communal was near the blast phase, and was suffering

symptoms from the CML that included feeling run-down and tired, fever, incontinence, headaches,

and loss of appetite and weight.

       13.     Due to medical developments since 1990, treatment of CML through medication is

now largely successful. Although CML was once routinely fatal, sufferers of the disease now have

a five-year survival rate of 95 percent because of medicine they take.




                                                4
Case 1:19-cv-03011-RBJ Document 1 Filed 10/22/19 USDC Colorado Page 5 of 15




       14.     The doctor who diagnosed the CML told Mr. Communal that he needed to take it

easy at his job, and told him not to do physically strenuous activities such as foot chases as in his

weakened condition they could lead to a heart attack or stroke.

       15.     The same day he received the diagnosis of CML, Mr. Communal spoke to his direct

supervisor, Sergeant Martinez, about it. Mr. Communal told the Sergeant that, among other thing,

he was not feeling well, he felt severely fatigued and had no energy, and he was having other

physical difficulties including headaches and loss of bladder control.

       16.     Sergeant Martinez did not take Mr. Communal off active duty. Rather, Sergeant

Martinez told Mr. Communal that he should “lay low” for a few days to see if he felt better. Mr.

Communal did as he was directed, and – particularly because of the incontinence problem – he

kept his traffic patterns close to his home or his mother’s home.

       17.     Shortly after his discussion with Sergeant Martinez, Mr. Communal notified the

Human Resources Division of Westminster of the CML diagnosis.

       18.     A few days later, on February 4, 2010, Mr. Communal was called into a meeting

with Sergeant Martinez and Sergeant Paquet.

       19.     The meeting included a brief discussion of Mr. Communal’s diagnosis of CML, his

disclosure of the leukemia to Sergeant Martinez, the disease’s severity, and the steps taken by the

Sergeant in light of the diagnosis: not removing Mr. Communal from active service, but directing

him to lay low because of the illness.

       20.     At the meeting, Mr. Communal was told he was being placed on restricted duty

because of his illness.




                                                 5
Case 1:19-cv-03011-RBJ Document 1 Filed 10/22/19 USDC Colorado Page 6 of 15




       21.     Mr. Communal was then told that the reason for the meeting was because on

January 4, 2010, he had been reported for failing to respond to his call sign four times within a two

hour period.

       22.     Supposedly because he was not answering his radio, a global positioning system

searched for the location of Mr. Communal’s vehicle. The results of the search, Mr. Communal

was told, was that the vehicle had been parked in a location close to Mr. Communal’s mother’s

home. Sergeant Paquet attacked Mr. Communal for his vehicle patterns, and threatened Mr.

Communal with firing and/or criminal charges.

       23.     Subsequently, upon information and belief Sergeant Martinez denied that he was

told of the diagnosis, denied that he had been told that he was at risk for a heart attack or stroke,

and denied that he had told Mr. Communal to “lay low.”

       24.     The Police Department was not done with making attacks on Mr. Communal.

According to Chief Birk and Deputy Chief Carlson, after Mr. Communal was reported for not

responding to his call sign, Sergeants Paquet and Martinez then decided to conduct an investigation

of Mr. Communal’s traffic patterns, and supposedly found that he spent substantial time near his

home or his mother’s home over the prior three-months.

       25.     The allegations made against Mr. Communal were not credible for at least three

reasons. First, the supposedly instigating factor – Mr. Communal’s failure to respond to his call

sign – ignores the fact that the protocol for a dispatcher is to call the police officer’s cell phone

when he does not answer the radio, and no such calls were made to his cell phone during the day

or time period at issue.




                                                 6
Case 1:19-cv-03011-RBJ Document 1 Filed 10/22/19 USDC Colorado Page 7 of 15




       26.     Second, the degree of hostility of the Police Department was grossly excessive. As

mentioned previously, at the February 4, 2010 meeting, Sergeant Paquet threatened Mr.

Communal with firing and/or criminal charges.

       27.     Third, the timing of the meeting was suspicious, coming shortly after he had

disclosed his leukemia to his supervisor and the Police Department.

       28.     Additionally, the Police Department failed to recognize the mitigating factor that

the time period during which Mr. Communal’s traffic patterns were investigated corresponded

closely to the time period in which Mr. Communal’s leukemia was developing, and his symptoms

were increasing. At a minimum, the Police Department should have recognized that Mr.

Communal’s problems with nausea, fatigue, and incontinence would have led him to patrol areas

where he could take a brief rest period or a bathroom break.

       29.     On February 12, 2010, Mr. Communal was taken off restricted duty because of his

favorable response to the medication for CML.

       30.     On March 10, 2010, Chief Burke concluded that Mr. Communal had no excuse for

the allegedly “excessive time” Mr. Communal had spent at or near his home, or his mother’s home.

The Chief apparently did not consider the symptoms from leukemia to be a legitimate excuse.

       31.     The Chief penalized Mr. Communal, including suspending him for three days

without pay, removing him from the Traffic Section, requiring him to pay Westminster for forty-

nine hours of leave, taking his status relieving him from as a Drug Recognition Expert, and

removing him from his position as a S.W.A.T. team negotiator.




                                                7
Case 1:19-cv-03011-RBJ Document 1 Filed 10/22/19 USDC Colorado Page 8 of 15




       32.    Although Mr. Communal’s improved health allowed him to go back on full-time

duty, his conduct was watched very closely, and he was wrongfully penalized by the Police

Department in 2011 and 2012 for incidents for which he had no culpability. For instance:

                  a. In 2012, written discipline was put in Mr. Communal’s Log Book &

                      Appraisal based on an unsupported – and false – allegation that he had

                      distributed literature for a driving school at a public meeting. Mr.

                      Communal was not given the opportunity to rebut the false allegations, no

                      investigation was conducted, and no witnesses were interviewed before Mr.

                      Communal was disciplined.

                  b. In 2012, Mr. Communal was involved in a vehicle pursuit in which a DUI

                      driver ended up striking one of the pursuing vehicles head-on. Although Mr.

                      Communal was not himself involved in the accident, he was nonetheless

                      disciplined for reporting the “ramming” over the radio, supposedly because

                      reporting the incident might somehow have escalated the response. Mr.

                      Communal was written up for the incident, and the write-up was attached

                      to his annual appraisal.

       33.    These and other events led Mr. Communal to recognize that his leukemia had made

him persona non grata in the Westminster Police Department, and that he needed to be very careful

not to show any weakness or impairment, or to appear to be disabled in any way to keep his job.

       34.    The events in 2010, 2011, and 2012 also showed that Mr. Communal could be

erroneously attacked by other police officers without justification, and he could be wrongly

punished without provocation, simply because he was disabled.



                                                 8
Case 1:19-cv-03011-RBJ Document 1 Filed 10/22/19 USDC Colorado Page 9 of 15




        35.    In 2016, Mr. Communal suffered a second altercation that further impaired him

physically. While Mr. Communal was on duty, he was attacked and mauled by a Westminster K9.

The damage resulted in seven months of worker’s compensation leave, three surgeries, and

permanent nerve damage in the foot and leg. Mr. Communal permanently lost feeling from below

his knee down to his foot, and is forced to wear a leg brace sometimes because he now suffers

from drop foot.

        36.    Because of the injuries he received, Mr. Communal’s ability to stand or walk for

long periods of time. Further, the pain from his leg and foot interferes significantly with his ability

to sleep.

        37.    In August 2016, Mr. Communal was cleared to return to work without any

restrictions, although the worker’s compensation doctor did not give an impairment rating to Mr.

Communal. Subsequently, a Division Independent Medical Examination Doctor (a “DIME

Doctor”) named Dr. Roshenbager ignored the permanent damage to Mr. Communal, and gave him

a zero percent impairment rating.

        38.    Subsequently, in late 2016, despite the fact that Mr. Communal was cleared to

return to work without any restrictions, Westminster began to conduct surveillance on him and his

family, and members of his family were followed and photographed.

        39.    Upon information and belief, this surveillance was not intended for any legitimate

purpose – indeed it could not have had such a purpose because Mr. Communal was cleared without

restriction. Rather, it was intended to harass Mr. Communal and his family and put pressure on

him to resign from the Police Department.

        40.    It did not work.



                                                  9
Case 1:19-cv-03011-RBJ Document 1 Filed 10/22/19 USDC Colorado Page 10 of 15




        41.     In October 2017, Mr. Communal was injured in another on-duty incident. While

chasing a burglary-suspect, a fence Mr. Communal was climbing collapsed on him, causing severe

injuries, including a torn rotator cuff, to his left shoulder.

        42.     Mr. Communal filed for worker’s compensation. On June 7, 2018, on the advice of

the worker’s compensation doctor, Mr. Communal had surgery on his shoulder, and was out of

work for approximately six weeks. Subsequently, a DIME Doctor, Dr. Brian Beatty, gave Mr.

Communal a thirteen percent impairment rating due to the injuries to his shoulder and back.

        43.     Mr. Communal understood that because of his thirteen percent impairment,

Westminster would regard him as disabled, making it unlikely that Westminster would want him

to be in its Police Department.

        44.     On July18, 2018, Mr. Communal was cleared for limited work (5 hour shifts on the

desk/light duty) with restrictions.

        45.     On July 21, 2018, Mr. Communal went to a lake with my friends and family.

Although he went out on a boat, he did not participate in any restricted activity. Subsequently,

during an appointment with his worker’s compensation doctor, Mr. Communal was told that his

doctor had seen video footage, provided by the Police Department, showing Mr. Communal at the

lake. Upon information and belief, the Police Department had hired investigators to follow and

record his activities in a futile attempt to establish that Mr. Communal was not actually impaired.

        46.     Again, the surveillance did not show any violation by Mr. Communal of his

restrictions.   Although the Police Department falsely accused Mr. Communal of “potential

deception,” with respect to his worker’s compensation claim – claiming that he had been




                                                   10
Case 1:19-cv-03011-RBJ Document 1 Filed 10/22/19 USDC Colorado Page 11 of 15




videotaped lifting heavy objects, jogging, and the like – when the tape was reviewed, it was

discovered that the individual being videotaped was not Mr. Communal.

       47.      The Police Department was undeterred in its efforts to force Mr. Communal out.

An Internal Affairs investigation was begun, ostensibly to investigate a dozen or more contacts

over a two year period involving instances in which Mr. Communal or his family had interactions

with other police officers. The contacts fell into five categories:

             a. Four contacts while Mr. Communal was driving a vehicle and was pulled over by

                a police officer in another jurisdiction. In each instance, Mr. Communal indicated

                he was a police officer because he had a gun in the car, but he did not ask not to be

                ticketed. Nonetheless, Westminster took the position that by identifying himself as

                a police officer, Mr. Communal had implicitly asked the officer not to ticket Mr.

                Communal.

             b. One alleged stop by a Platteville police officer that never happened.

             c. Five instances in which the police were called because of disturbances by Mr.

                Communal’s wife or daughter. Although Mr. Communal was not even involved in

                most of the incidents, Westminster took the position that Mr. Communal had

                somehow done something wrong because his wife was disorderly.

             d. One instance in which Mr. Communal was involved in an accident, which should

                not be considered a firing offense;

             e. One road rage incident in Wyoming in 2016 in which a driver of a pickup truck

                pointed a gun at Mr. Communal when he passed the truck, an event Mr. Communal

                himself reported.



                                                 11
Case 1:19-cv-03011-RBJ Document 1 Filed 10/22/19 USDC Colorado Page 12 of 15




       48.     On July 26, 2018, the Police Department suspended Mr. Communal with pay.

Approximately two months later, he was discharged.

       49.     The supposed reasons given for Mr. Communal’s discharge are pretextual, and

provide no legitimate basis for the termination of his employment.

       50.     Rather, the real reason for the termination was Mr. Communal’s successive

illnesses and injuries, and his disability, or the fact he was regarded as disabled, because of them.

                                 FIRST CLAIM FOR RELIEF
                       (Violation of the ADA, 42 U.S.C.A. §§12101 et seq.)

       51.     Mr. Communal incorporates by reference the allegations set forth in paragraphs 1

through 48 as if fully set forth in this Claim for Relief.

       52.     Mr. Communal is an individual who suffers from one or more disabilities, as that

term is defined in 42 U.S.C. § 12102, or who is regarded as having an impairment, in that (a) he

suffers from CML, and (b) his on-duty injuries have rendered him partially disabled.

       53.     Mr. Communal’s disabilities substantially limit one or more major life activities,

including sleeping, walking and standing.

       54.     Mr. Communal’s disabilities also substantially limit or impair the operation of a

major bodily function: the performance of his immune system and the normal cell growth within

his body.

       55.     Although Mr. Communal’s CML is currently controlled by medicine, he must

continue to take the medicine because the CML is likely to return absent the medicine; and CML

is deadly if not controlled. Accordingly, the ameliorative effects of the medicine controlling the

CML should not be regarded in determining that Mr. Communal is disabled. See 29 C.F.R.

1630.2(j)(1)(iv).


                                                  12
Case 1:19-cv-03011-RBJ Document 1 Filed 10/22/19 USDC Colorado Page 13 of 15




       56.     Alternatively, although Mr. Communal has not required or sought a reasonable

accommodation, he has nonetheless been regarded as disabled by Westminster, which has

discriminated against him based on his being regarded as disabled.

       57.     SAD is a physical or mental impairment that substantially limits one or more major

life activities, including concentrating.

       58.     Westminster is an employer, as that term is defined in 42 U.S.C. § 12111(5)(A),

with, upon information and belief, more than 1,600 employees.

       59.     The ADA, 42 U.S.C.A. §12112(a) provides: “No covered entity shall discriminate

against a qualified individual on the basis of disability in regard to job application procedures, the

hiring, advancement, or discharge of employees, employee compensation, job training, and other

terms, conditions, and privileges of employment.”

       60.     The allegations set forth in this Complaint allege a prima facie case of disability

discrimination in that they allege and show that:

                   a. Mr. Communal is a disabled person, or was a “regarded as disabled” person,

                        as those terms are defined by the ADA,;

                   b.   Mr. Communal was and, despite his disabilities, remains qualified to

                        perform the essential functions of the job he held;

                   c. Mr. Communal suffered discrimination and harassment, including the

                        termination of his employment, by Westminster because of his disability.

       61.     Westminster’s discrimination against, and harassment of, Mr. Communal was

intentional.




                                                 13
Case 1:19-cv-03011-RBJ Document 1 Filed 10/22/19 USDC Colorado Page 14 of 15




       62.       Because of Westminster’s discrimination and harassment, Mr. Communal has

suffered, and is continuing to suffer, economic and compensatory damages, including emotional

distress damages, in an amount to be proven at trial.

       63.       Mr. Communal is also entitled to punitive damages for Westminster’s malicious or

reckless act of discrimination and harassment against him.

                                              JURY DEMAND

                 Mr. Communal demands a jury trial on all claims or issues so triable.

                                          PRAYER FOR RELIEF

                 ACCORDINGLY, Mr. Communal requests judgment in his favor, and against

       Westminster for the following:

       A.        Back pay, including but not limited to wages, salaries, bonuses, and benefits, to be

       adjusted for tax consequences of receiving a lump-sum back pay in a single year;

       B.        Reinstatement and restoration of benefits;

       C.        Front pay;

       D.        Compensatory damages recoverable under the ADA;

       E.        Pre- and post-judgment interest at the statutory rate;

       F.        Under the ADA, costs, expenses, and attorney fees incurred in connection with this

       action;

       G.        Punitive damages;

       H.        Equitable relief, not otherwise requested in this Prayer for Relief;

       I.        Affirmative relief such as expunging adverse material from Mr. Communal’s

       personnel files, and providing positive letters of recommendation; and



                                                  14
Case 1:19-cv-03011-RBJ Document 1 Filed 10/22/19 USDC Colorado Page 15 of 15




      J.     Such other and further relief as this Court deems just and proper.




      Respectfully submitted this 22th day of October, 2019.

                                                          ANDERSON BARKLEY, LLC

                                                          A duly signed copy is on file at the
                                                          offices of Anderson Barkley, LLC

                                                          s/ Jeanine M. Anderson
                                                          Jeanine M. Anderson
                                                          Anderson Barkley, LLC
                                                          3900 E. Mexico Ave., Suite 300
                                                          Denver, CO 80210
                                                          (720) 506-1766
                                                          Jeanine@AndersonBarkleyLaw.com
                                                          Attorney for Plaintiff

                                                          s/ Richard P. Barkley
                                                          Richard P. Barkley
                                                          Anderson Barkley, LLC
                                                          3900 E. Mexico Ave., Suite 300
                                                          Denver, CO 80210
                                                          (720) 506-1767
                                                          richardbarkleylaw@comcast.net

                                                          Attorney for Plaintiff




                                             15
